DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Patent Trial and Appeal Board (PTAB) decision on the previously filed appeal was issued on January 21, 2021. Examiner was affirmed in part. The rejections on claims 1-7 and 10-13 were reversed. The rejections on claims 14-17 and 21 were affirmed. 
The Applicant's amendment filed on August 31, 2018 was received. Claims 8-9 and 18-20 were canceled. No claim was added or amended.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued January 2, 2019.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett Balich, Applicant’s representative, on March 17, 2021.
The application has been amended as follows: 
Claims 14-17 and 21 are canceled. 

Claim Rejections - 35 USC § 103
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta1 (US20100126014) in view of Gupta2 (US7622160) on claims 1-6 are withdrawn, because PTAB has reversed the rejections 
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta1 (US20100126014) in view of Gupta2 (US7622160) and Fernihough (US20080085395) on claims 7 and 10-13 are withdrawn, because PTAB has reversed the rejections. 
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta2 (US7622160) in view of Fried (US6667076) on claims 14-15 are withdrawn, because the claims have been canceled. 
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta2 in view of Fried and Fernihough (US20080085395) on claims 16-17 are withdrawn, because the claims have been canceled. 
The claim rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta1 (US20100126014) in view of Gupta2 (US7622160) on claim 21 is withdrawn, because the claim has been canceled.

REASONS FOR ALLOWANCE
Claims 1-7 and 10-13 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art in the record, Gupta1 in view of Gupta2 does not teach or suggest the method of coating a component having a multiple of cooling holes as recited in claim 1. Specifically, PTAB did not find Gupta2 teaches the limitation 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/N. V. L./
Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717